Title: To Benjamin Franklin from Thomas Roberts, 29 April 1783
From: Roberts, Thomas
To: Franklin, Benjamin


Sir
Dunkerke 29th Apl 1783
Having Commanded Severel Privteers under the American and French Flagg during the late Ware and having been taken Prisoner in the Escamature by the Fly Sloop of Ware & Hunter Cutter on the 26th Septr last & Carried into yarmouth where I was Confined in Prison upwards of four Months and from there was removed to Newgate London where I remained till 31st Marh when I obtained my Liberty & returned to Dunkerke where I am out of all manner of employ & having expended Large Sums of Money in defending my Seelf on my Triel & on various unavoidable occaisions Shall ever esteem the Houner of your Protection in a Commisson to Saile under American Coullers for the future Suport of my Seelfe & Fameley I am Sir your Most Obedt &—very faithful Servt
Thos Robertsat Mr Coffins American Agent Dunkerk
 
Addressed: His Excellency Lord Franklin / Plenipotentiary Ministere of the United / States of America at / Paris
